Case 1:20-cv-24464-BB Document 4 Entered on FLSD Docket 10/30/2020 Page 1 of 2

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

Angela E. Noble                                                                  400 North Miami Avenue, Room 8N09
Court Administrator • Clerk of Court                                                       Miami, Florida 33128−7716
                                                                                                       (305)523−5100



                                             Date: October 30, 2020




Attn: Civil Correspondence Clerk
Clerk of Circuit and County Courts
138 Dade County Courthouse
73 West Flagler Street
Miami, FL 33130


RE: District Court Case No.: 1:20−cv−24464−BB

     State Court Case No.: 20−018634−CA−01 (04)




Dear Sir/Madam:

Pursuant to 28 U.S.C. §1447, a certified copy of the District Court's Order of Remand must be mailed to

to the Clerk of the State Court.


Please acknowledge receipt of the Order in the above referenced case by signing and returning the enclosed

copy of this letter.




Angela E. Noble, Clerk of Court

By /s/ Maria Cruz
Deputy Clerk
Case 1:20-cv-24464-BB Document 4 Entered on FLSD Docket 10/30/2020 Page 2 of 2

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

Angela E. Noble                                                                   400 North Miami Avenue, Room 8N09
Court Administrator • Clerk of Court                                                        Miami, Florida 33128−7716
                                                                                                        (305)523−5100


                                             Date: October 30, 2020




Attn: Civil Correspondence Clerk
Clerk of Circuit and County Courts
138 Dade County Courthouse
73 West Flagler Street
Miami, FL 33130


RE: District Court Case No.: 1:20−cv−24464−BB

     State Court Case No.: 20−018634−CA−01 (04)


Dear Sir/Madam:

Pursuant to 28 U.S.C. §1447, a certified copy of the District Court's Order of Remand must be mailed

to the Clerk of the State Court.


Please acknowledge receipt of the Order in the above referenced case by signing and returning the enclosed

copy of this letter.



                                                         Clerk's Acknowledgment of Receipt
                                                         The undersigned hereby ackonwledges receipt of the

                                                         District Court's certified copy of the Order of Remand.

                                                         By:_________________________________
                                                           Deputy Clerk

                                                         On:___________________



Angela E. Noble, Clerk of Court

By /s/ Maria Cruz
Deputy Clerk
